Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.       Claims 2-6, 15-17 and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6, and 18 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Englard et al (US 20190180502).

Regarding claim 1, Inventor disclose a computer-implemented method to register point clouds for an autonomous driving vehicle (ADV), the method comprising: 
receiving a stream of frames of point clouds from one or more LIDAR sensors of an ADV (paragraph 8, lines 1-8) and corresponding poses at real-time (paragraph 86, lines 1-12); 

registering the stream of frames based on the segment information (paragraph 86, lines 1-9); and 
generating a first point cloud map for the stream of frames based on the frame registration (paragraph 108, lines 1-18).
Regarding claim 7, Inventor disclose the limitations indicated above and further disclose, wherein the stream of frames is registered on a frame-by-frame basis at real-time (paragraph 86, lines 1-12). 
Regarding claim 8, Inventor disclose the limitations indicated above and further disclose, wherein extracting segment information for a frame comprises applying an image segmentation algorithm to the frame to extract one or more segments for the frame and generating a segment map to store the one or more segments for the frame (paragraph 245, lines 1-22). 
Regarding claim 9, Inventor disclose the limitations indicated above and further disclose, wherein the segment information includes one or more segments of cylinder objects, one or more planar patch objects, or one or more smooth surface objects (paragraph 103, lines 1-8). 
Regarding claim 10, Inventor disclose the limitations indicated above and further disclose wherein registering the stream of frames based on the segment information comprises: 
identifying a plurality of segments of a previous and a subsequent frames based on the segment information (paragraph 197, lines 1-12 and Fig. 17); 
identifying a plurality of points corresponding to the plurality of segments and applying an iterative closest point (ICP) algorithm to the plurality of points to minimize a distance between closest points of the plurality of points for the frame registration (paragraph 130, lines 1-9). 

Regarding claim 12, Inventor disclose the limitations indicated above and further disclose wherein the features include information for linesarity. planarity. scattering, or omnivariance of the segments (paragraph 41, lines 9-15). 
Regarding claim 13, Inventor disclose the limitations indicated above and further disclose wherein the features include one or more eigen-based features (paragraph 70, lines 1-8). 
Regarding claim 14, Inventor disclose a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
receiving a stream of frames of point clouds from one or more LIDAR sensors of an ADV (paragraph 8, lines 1-8) and corresponding poses at real-time (paragraph 86, lines 1-12); 
extracting segment information for each frame of the stream based on geometric or spatial attributes of points in the frame, wherein the segment information includes one or more segments of at least a first frame corresponding to a first pose (paragraph 51, lines 8-12); 
registering the stream of frames based on the segment information (paragraph 86, lines 1-9); and 
generating a first point cloud map for the stream of frames based on the frame registration (paragraph 108, lines 1-18); 
Regarding claim 18, Inventor disclose a data processing system, comprising: 
a processor (Fig. 15, #802 ); and 
a memory coupled to the processor to store instructions (Fig. 15, #806), which when executed by the processor, cause the processor to perform operations, the operations including: 

extracting segment information for each frame of the stream based on geometric or spatial attributes of points in the frame, wherein the segment information includes one or more segments of at least a first frame corresponding to a first pose (paragraph 51, lines 8-12); 
registering the stream of frames based on the segment information (paragraph 86, lines 1-9); and 
generating a first point cloud map for the stream of frames based on the frame registration (paragraph 108, lines 1-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663